       Case 2:20-cv-00602-MV-GJF Document 39 Filed 09/01/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

____________________________________
                                    )
NAVAJO NATION,                      )
                                    )
                  Plaintiff,        )
      v.                            )                     No. 2:20-cv-602-MV-GJF
                                    )
MICHAEL REGAN, et al.,              )
                                    )
                  Defendants.       )
____________________________________)


  PLAINTIFF NAVAJO NATION’S NOTICE OF SUPPLEMENTAL AUTHORITY IN
                  SUPPORT OF VACATUR (ECF NO. 34)

       Pursuant to D.N.M.LR-Civ. 7.8(b), Plaintiff Navajo Nation files this Notice to alert the

Court to a recent decision from the United States District Court for the District of Arizona

remanding and vacating the 2020 Navigable Waters Protection Rule (“NWPR”), the same rule for

which the Navajo Nation seeks vacatur.

       In Pasqua Yaqui Tribe v. United States Environmental Protection Agency, No. CV-20-

00266-TUC-RM (D. Ariz.) (order issued Aug. 30, 2021) (attached as Exhibit 1), the court granted

plaintiff tribes’ request that remand of the NWPR include vacatur, concluding that “[t]he

seriousness of the Agencies’ errors in enacting the NWPR, the likelihood that the Agencies will

alter the NWPR’s definition of ‘waters of the United States,’ and the possibility of serious

environmental harm if the NWPR remains in place upon remand, all weigh in favor of remand

with vacatur.” Id. at 10. Moreover, the court determined that “[t]he consequences of an interim

change do not support the unusual remedy of remand without vacatur.” Id.




                                              1
       Case 2:20-cv-00602-MV-GJF Document 39 Filed 09/01/21 Page 2 of 3




       The Navajo Nation’s request that this Court vacate the NWPR is based on an evaluation of

the same factors identified in Pasqua Yaqui as supporting vacatur, see ECF No. 34 at 7-15.

Defendant-intervenors in Pasqua Yaqui are expected to appeal that court’s decision, and therefore

relief in this Court remains necessary.



Dated: September 1, 2021

                                      Respectfully submitted,

                                      JILL GRANT & ASSOCIATES, LLC

                                      /s/ Jill Elise Grant
                                      Jill Elise Grant, N.M. Bar No. 7571
                                      Ian Paul Fisher,* D.C. Bar No. 1672524

                                      1319 F Street NW, Suite 300
                                      Washington, D.C. 20004
                                      Telephone: (202) 821-1950
                                      Email: jgrant@jillgrantlaw.com
                                      Email: ifisher@jillgrantlaw.com

                                      * D.N.M.LR-Civ. 83.3(a) certification


                                      Attorneys for Plaintiff Navajo Nation




                                                2
       Case 2:20-cv-00602-MV-GJF Document 39 Filed 09/01/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2021, I caused the following to be filed and served

upon counsel of record via the Court’s CM/ECF filing system:

PLAINTIFF NAVAJO NATION’S NOTICE OF SUPPLEMENTAL AUTHORITY IN
SUPPORT OF VACATUR (ECF NO. 34)

                                                   /s/ Ian Paul Fisher




                                               3
